Citation Nr: 0109032	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility of the appellant for Department of Veterans 
Affairs improved death pension benefits as the surviving 
spouse of the veteran.



ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran, who served with the Philippine Commonwealth Army 
between November 1941 and June 1946 and had active service 
from July 1946 to December 1948, died in September 1999.

This appeal arises from a November 1999 determination that 
the appellant was not eligible as the surviving spouse of the 
veteran for Department of Veterans Affairs (VA) improved 
death pension benefits.


FINDINGS OF FACT

1.  The veteran served on active duty until December 1948 and 
died in September 1999.

2.  The marriage of the veteran and the appellant occurred in 
November 1998, subsequent to January 1, 1957, and less than 
one year before his death.

3.  A child was not born of the marriage or to them before 
the marriage.


CONCLUSION OF LAW

Eligibility for VA improved death pension benefits as the 
surviving spouse of the veteran is not established.  38 
U.S.C.A. §§ 1541(f), 5107 (West 1991); 38 C.F.R. § 3.54(a) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to establish eligibility as the 
surviving spouse of the veteran for VA improved death pension 
benefits.  The Board of Veterans' Appeals (Board) is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. Chapter 51.

The relevant facts in this case are not in dispute.  The 
veteran was separated from active service in December 1948.  
His first wife having died in December 1996, the veteran and 
the appellant were married on November [redacted], 1998.  A 
Declaration of Status of Dependents, completed by the veteran 
in January 1999, listed no child.  The certificate of death 
reflects that the veteran died on September [redacted], 1999.

An Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Spouse was received from the 
appellant in October 1999.  The appellant indicated that she 
was not claiming that the cause of death was due to service 
and she completed the parts of the application necessary to 
apply for improved death pension.  She reported that she 
married the veteran on November [redacted], 1998.

In November 1999 the originating agency advised the appellant 
that her claim was being denied.  It was concluded that she 
was not eligible for improved death pension benefits as she 
had neither been married to the veteran for one year or more 
preceding his death nor were any children born to the veteran 
and the appellant.

In a January 2000 affidavit two long time acquaintances of 
the veteran related that the veteran and the appellant in 
December 1997 agreed to live together as husband and wife, 
after getting the approval of the appellant's mother.  It was 
noted that the veteran and the appellant were legally married 
after getting permission to marry from the United States 
Embassy.
A report of a VA field examination included a deposition 
taken from the appellant in June 2000.  The appellant related 
that she met the veteran on November 2, 1998, that they were 
married on November [redacted], 1998, and that they had no children.  
She stated that she was told to say that they had lived 
together as husband and wife before they were married but 
that, in truth, they never had a relationship until they were 
married.

38 U.S.C.A. § 1541(f) states that no improved death pension 
shall be paid to the surviving spouse of a World War II 
veteran unless such surviving spouse was married to such 
veteran (1) as of January 1, 1957; or (2) for one year or 
more; or (3) for any period of time if a child was born of 
the marriage, or was born to them before the marriage.

As the veteran's active service was during World War II and 
he and the appellant married in November 1998, they were not 
married before the delimiting date of January 1, 1957.  They 
were married for less than one year before his death and no 
children were born to them.  The appellant requests that her 
claim be considered as similar to that of the surviving 
spouse who, where a child is born, is eligible for VA death 
pension benefits if married to the veteran for any period of 
time.  However, the current law does not provide for 
consideration of the appellant's claim under this provision 
and the Board is bound to apply the law as written.

As none of the qualifying criteria for eligibility for 
improved death pension benefits has been met, the appellant's 
claim must be denied.  38 U.S.C.A. § 1541(f); 38 C.F.R. 
§ 3.54(a).  The evidence is not so evenly balanced as to give 
rise to doubt on any material issue.  38 U.S.C.A. § 5107.



ORDER

Eligibility of the appellant for VA improved death pension 
benefits as the surviving spouse of the veteran is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

